DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS, declaration under 37 C.F.R. § 1.132, amendment and request for RCE, all filed 07/01/2022.

	Claims 1, 8, 10-12, 15, 17, 42-49, 64 and 66-69 previously presented. Claim 69 has been canceled and claim 70 has been added.

	Claims 1, 8, 10-12, 15, 17, 42-49, 64, 66-68 and 70 are pending. 

Claims 15, 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2020.

	Claims 1, 8, 10-12, 17, 42-46, 64, 66-68 and 70 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10-12, 15, 17, 42-49, 64, 66, 67 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 66 are amended to recite “about 50% or more”. Recourse to the specification, applicants disclosed in page 21, first paragraph 50-80%. Nowhere applicants disclosed more than 50% with no upper limit. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-12, 15, 17, 42-49, 64, 66-68 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 1, 66 and 68 is a relative term which renders the claim indefinite. The term “substantially free of glycerol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much glycerol to be present to meet “substantially free”. The boundaries of coverage is not imposed by the disclosure.  It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined.

Claims 1 and 66 recite the expression “50% or more” with no upper limit. The expression does not set forth the metes and bounds of the claim. In page  21, first paragraph of the original specification, applicant disclosed range of 50-80%, and did not disclose “about 50% or more” as claimed. The expression  permits: about 60, about 70%, about 80%, about 90%, about 100%. The boundaries of coverage is not imposed by the disclosure.  It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 17, 42-46, 64, 66-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US 2006/0004099) in view of the article by Semak “Synthesis of triheptanoin oil and formulation as a solid diet of rodent”, both references are provided by IDS filed 11/20/2019, and as evidenced by the article by Madsen et al. (“No effect of triheptanoin on exercise performance in McArdle disease”, currently provided).

Applicant Claims 
Claim 1 is directed to a composition pharmaceutical comprising an active ingredient, wherein the active ingredient is triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98% and is odorless;
wherein the composition comprises the triheptanoin oil in about 50% or more by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 0.2% by weight; and 
wherein the composition is substantially free of glycerol after about four weeks of exposure to about 40 °C at about 75% relative humidity when packaged in a sealed container.

 Claim 66 is directed to a pharmaceutical composition comprising an active ingredient, wherein the active ingredient is in the form of a triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98% and is odorless;
wherein the composition comprises the triheptanoin oil in about 50% or more by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 0.2% by weight; 
wherein the triheptanoin oil has a purity greater than 98% after about four weeks of exposure to about 25 °C at about 60% relative humidity when packaged in a sealed container; and 
wherein the pharmaceutical composition is liquid.

Claim 68 is directed to  pharmaceutical composition for oral administration, comprising triheptanoin oil having a purity greater than 98%;
wherein the triheptanoin oil comprises no more than 0.2% by weight water, is substantially free of glycerol and odorless;
wherein the composition comprises no more than about 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate, wherein the total of diheptanoate and
hexano-diheptanoate is less than 2% by weight of triheptanoin oil; and
wherein monoheptanoate is not detectable in the composition

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Roe teaches composition that includes effective amount of ketogenic odd carbon fatty acids that ameliorate and treat glycogen storage disease and their symptoms. The odd carbon fatty acid is triheptanoin comprising C7 (abstract; ¶¶ 0009, 0010, 0020; 0058; figures 1, 5 and 9; claims). The odd carbon fatty acid has purity of at least 98% (¶ 0011). Triheptanoin oil can be provided in a an oral dosage form such as tablet comprising 100-500 milligrams of triheptanoin oil, 0.2 milligrams of colloidal silicon dioxide, 5 milligrams of magnesium stearate, 50-275 milligrams of microcrystalline cellulose, 11 milligrams of starch and 98.8 milligrams of lactose (¶ 0014, 0056, 0070) that implies triheptanoin oil forming more than 50% of the tablet because the table contains 100-500 mg triheptanoin oil and 155-380 other ingredients. Note this formulation does not contain water. Tables 80, 82-85, 87 and 88 of Roe teach formulations containing no glycerol. The reference teaches dry formulations, i.e. contain no water (¶¶ 0023, 0026, 0067, 0168; claims 48, 90).  Roe further teaches effervescent tablets made in absence of water (¶ 0071). The formulation can be in the form of a powder (¶¶ 0014, 0051, 0067, claim 35). The reference teaches polymers for controlled release of triglycerides (¶ 0063). The reference teaches the formulations are dried to a shelf-stable moisture content (¶ 0161). The reference teaches solid formulation, and beverage, i.e. liquid (¶¶ 0159-0164).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Roe teaches formulation that contains no glycerol, the reference however, does not explicitly teach formulations are substantially free of glycerol.
Semak teaches solid composition comprising triheptanoin oil with highest standard of purity from glycerol and heptanoic acid. Triheptanoin oil has purity of 99+%. Triheptanoin oil is formed from glycerol and heptanoic acid and is stable, i.e. does not hydrolyze.  The solid composition is stable, having maximal therapeutic effect in treating metabolic disorders, easy to administer, palatable and suitable for long term protocol. The solid composition is based on hydrophilic fumed silica, hydrophobic fumed silica, microcrystalline cellulose and talc. It is evident that the composition of the reference does not contain water (see the entire document, and in particular abstract; page 890, left column; page 891, left column; conclusion).  
Triheptanoin is inherently odorless and tasteless as evidenced by Madsen (see page 1951, left column, under the title “Study treatment”.  
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising triheptanoin oil having purity of 98% as taught by Roe, and purify triheptanoin oil from glycerol and heptanoic acid for more than 99+% and provide composition containing no water as taught by Semak. One have been motivated to do so because Semak teaches composition of such high purity free from glycerol and heptanoic acid, and comprising no water is stable, has maximal therapeutic effect in treating metabolic disorders, easy to administer, palatable and suitable for long term protocol. One would reasonable expect formulating composition free of water, glycerol and heptanoic acid and comprising highly pure, stable triheptanoin oil that has maximal therapeutic effect while being easy to administer and palatable and suitable for long term protocol.     
Regarding purity of triheptanoin oil claimed by claims 1, 66, and 68, Semak teaches 99+% purity, and Roe teaches at least 98% purity that embraces the claimed purity “greater than 98%” as claimed by claims 1, 66, and 68. 
Regarding the claimed amounts triheptanoin oil in the composition as claimed by claims 1 and 66, the claims recite about 50% or more, and Roe discloses composition comprising 100-500 mg triheptanoin oil and other ingredients ranging from 155-380 mg, therefore the reference teaches the amount of triheptanoin oil more than 50% of the composition.
Regarding the composition is substantially free of glycerol as claimed by claims 1, 66, and 68, Semak, teaches pure forms of triheptanoin oil that is stable which implies it is not hydrolyzed to its constituents glycerol and heptanoic acid, and implies composition formed from pure forms of triheptanoin oil are free of glycerol and heptanoic acid. Further, the cited references do not teach using glycerol in the composition comprising triheptanoin oil. 
Regarding the amount of water no more than 0.2% as claimed by claims 1, 66, and 68, both Roe and Semak teach formulation devoid of water, and purity of more than 99% of triheptanoin implies any impurities including water is less than 1% water. 
Regarding odorless triheptanoin oil as claimed by claims 1, 66 and 68, this is an inherent property of triheptanoin oil as evidenced by Madsen.   
Regarding stability of the composition as instantly claimed by claims 1, 43-46, 64, and 66, the stability would be an intrinsic property expected from the prior art composition especially the prior art composition teaches the claimed composition comprising the same amounts of triheptanoin having the same claimed purity and contains no water and no glycerol. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an identical preparation, the properties applicant discloses and/or claims are necessarily present. Furthermore, since the examiner does not possess access to laboratory equipment, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). When the prior art discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant. 
Regarding solid carrier claimed by claims 8 and 10 is taught by Roe that discloses silicon dioxide (SiO2).
Regarding claim 17 that the composition in the form of the powder, Roe teaches powder composition.
Regarding excipients claimed by claim 42, Roe teaches oral composition comprising excipients.
Regarding liquid pharmaceutical composition as claimed by claim 66, Roe teaches beverage.
Regarding claims 67, 68 and 70 that the composition comprises no more than 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate; wherein the total of diheptanoate and hexano-diheptanoate is less than 2% by weight of triheptanoin oil and wherein monoheptanoate is not detectable in the composition, the teaching of pure triheptanoin oil having purity more than 98% and 99+% purity implies less than 2% impurities that reads on the claims.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 8, 10-12, 17, 42-46, 64, 66-68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Mochel (US 2014/0221482, with effective date of 12/13/2012) in view of the article by Semak “Synthesis of triheptanoin oil and formulation as a solid diet of rodent”, and further in view of any of Roe (US 2006/0004099) or WO 2011/159634 (WO ‘634), all the references are provided by IDS filed 11/20/2019, and as evidenced by the article by Madsen et al. (“No effect of triheptanoin on exercise performance in McArdle disease”, currently provided).

Applicant Claims 
Claim 1 is directed to a composition pharmaceutical comprising an active ingredient, wherein the active ingredient is triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98% and is odorless;
wherein the composition comprises the triheptanoin oil in about 50% or more by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 0.2% by weight; and 
wherein the composition is substantially free of glycerol after about four weeks of exposure to about 40 °C at about 75% relative humidity when packaged in a sealed container.

 Claim 66 is directed to a pharmaceutical composition comprising an active ingredient, wherein the active ingredient is in the form of a triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98% and is odorless;
wherein the composition comprises the triheptanoin oil in about 50% or more by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 0.2% by weight; 
wherein the triheptanoin oil has a purity greater than 98% after about four weeks of exposure to about 25 °C at about 60% relative humidity when packaged in a sealed container; and 
wherein the pharmaceutical composition is liquid.

Claim 68 is directed to  pharmaceutical composition for oral administration, comprising triheptanoin oil having a purity greater than 98%;
wherein the triheptanoin oil comprises no more than 0.2% by weight water, is substantially free of glycerol and odorless;
wherein the composition comprises no more than about 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate, wherein the total of diheptanoate and
hexano-diheptanoate is less than 2% by weight of triheptanoin oil; and
wherein monoheptanoate is not detectable in the composition

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mochel teaches composition comprising source of odd-chain carbon fatty acid, e.g. C5 or C7, for treating glucose transport type I deficiency (GLUTI) (abstract; ¶¶ 0007, 0012, 0024, 0051-0054). The odd chain fatty acid source is ultrapure triheptanoin oil in effective amount to restore mitochondrial energy function (¶¶ 0016, 0023). Ultrapure triheptanoin oil implies purity more than 95% as claimed. Triheptanoin oil is considered an anaplerotic compound. Triheptanoin oil can work in allowing both the production of acetyl-CoA to supply the tricarboxylic acid cycle and also the propionyl-CoA that gets converted to succinyl-CoA in the anaplerotic process (¶¶ 0025, 0043, 0050). Odd-chain fatty acid source can be administered as an oral dosage form such as a conventional tablet comprising excipient and colloidal silicon dioxide (¶¶ 0060-0064, 0068). The reference teaches dosage forms that can be administered once a day (¶¶007-0082), i.e. sustained release. The composition can be in the form of powder (¶¶ 0062-0064; claim 18).   

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Mochel teaches ultrapure triheptanoin oil, the reference does not explicitly more than 98% purity as claimed by claims 1, 66 and 68.	
While Mochel teaches doses of triheptanoin oil based on the body weight and based on substitution of daily caloric intake, the reference however does not explicitly teach the concentration of triheptanoin oil in the composition as instantly claimed by claims 1 and 66.
The teachings of Semak and Roe are previously discussed in this office action. 
WO ‘634 teaches composition comprising triheptanoin oil that comprises C7 for treating adult polyglucosan body disease (APBD) (abstract; page 2, lines 1-25; page 3, lines 4-25; page 4, lines 1-20; page 6, lines 4-20, claims). The reference teaches oral dosage form such as tablet comprising acceptable excipients (page 6, lines 33-35; page 7, lines 25-30; page 8, lines 26-34; page 13, lines 9-14). The daily dose varies depending on the condition and need of a patient (page 9, lines 8-10). The reference teaches dosage form such as tablet comprising 100-500 milligrams of triheptanoin oil, 0.2 milligrams of colloidal silicon dioxide, 5 milligrams of magnesium stearate, 50-275 milligrams of microcrystalline cellulose, 11 milligrams of starch and 98.8 milligrams of lactose (page 12, lines 6-9) that implies triheptanoin oil forming more than 50% of the tablet because the table contains 100-500 mg triheptanoin oil and 155-380 other ingredients. The reference teaches dosage form comprising cellulose acetate compound (page 13, lines 22-25). The formulation comprising triheptanoin oil can be provided as powder (page 6, lines 34-337), i.e. dry form contains no water. The reference suggests pure form of triheptanoin oil (page 10, line 2). The reference teaches liposomes that is free of water (page 10, lines 17-21) and dry powder that also implies no water (page 11, lines 22-24). The reference further teaches effervescent formulation prepared in absence of water (page 12, lines 10-13). The reference can be in the form of powder (page 6, line 35).
Triheptanoin is inherently odorless and tasteless as evidenced by Madsen (see page 1951, left column, under the title “Study treatment”.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising ultrapure triheptanoin oil as taught by Mochel, and purify triheptanoin oil from glycerol and heptanoic acid for more than 99+% and provide composition free from water as taught by Semak. One have been motivated to do so because Semak teaches composition of such high purity and comprising no water and no glycerol is stable, has maximal therapeutic effect in treating metabolic disorders, easy to administer, palatable and suitable for long term protocol. One would reasonable expect formulating composition free of water and comprising highly pure, stable triheptanoin oil that has maximal therapeutic effect while being easy to administer and palatable and suitable for long term protocol.     
Further, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide composition comprising ultrapure triheptanoin oil and comprises no water nor glycerol as taught by Mochel combined with Semak, and use triheptanoin oil in a concentration more than 50% of the composition as taught by any of Roe or WO 634. One would have been motivated to do so because both references teaches suitability of this amount in oral dosage forms such as tablet for safely treating metabolic diseases. One would reasonably expect formulating composition comprising more than 50% ultrapure triheptanoin oil that is effectively treat the patient in need thereof.
Regarding purity of triheptanoin oil as claimed by claims 1, 66 and 68, Mochel in view of Semak teach triheptanoin oil having purity of 99+%. Further, Roe teaches more than 98% purity.  
Regarding the claimed amounts of triheptanoin oil in the composition as claimed by claims 1 and 66, the claims recite about 50% or more, and both Roe and WO ‘634 teach more than 50%. Therefore, the amounts taught by the prior art overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the composition is substantially free of glycerol as claimed by claims 1, 66, and 68, Semak, teaches pure forms of triheptanoin oil that is stable which implies it is not hydrolyzed to its constituents glycerol and heptanoic acid, and implies composition formed from pure forms of triheptanoin oil are free of glycerol and heptanoic acid. Further, the cited references do not teach using glycerol in the composition comprising triheptanoin oil. 
Regarding the amount of water of no more than 0.2% as claimed by claims 1, 66, and 68, Semak and Roe teach formulation devoid of water, and purity of more than 99% of triheptanoin implies any impurities including water is less than 1%.   
Regarding odorless triheptanoin oil as claimed by claims 1, 66 and 68, this is an inherent property of triheptanoin oil as evidenced by Madsen.   
Regarding stability of the composition as claimed by claims 1, 43-46, 64 and 66, the combination of the cited references teaches the instantly claimed composition as a whole, and stability would be an intrinsic property expected from the prior art composition especially the prior art composition teaches the claimed triheptanoin in the claimed amounts and having the claimed purity and the claimed amount of water. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an identical preparation, the properties applicant discloses and/or claims are necessarily present. Furthermore, since the examiner does not possess access to laboratory equipment, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). When the prior art discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant.  
Solid carrier claimed by claims 8 and 10 is taught by both Roe and WO ‘634 that teach silicon dioxide (SiO2). 
Regarding claims 11-12, WO ‘634 teaches cellulose acetate that is a sustained release film forming water insoluble polymer used by applicants to practice the present invention.
Regarding powder composition as claimed by claim 17, Mochel, WO ‘634 and Roe all teach powder composition. 
Regarding excipients claimed by claim 42, all the cited references teaches oral composition comprising excipients.
Regarding claims 67, 68 and 70 that the composition comprises no more than 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate; wherein the total of diheptanoate and hexano-diheptanoate is less than 2% by weight of triheptanoin oil and wherein monoheptanoate is not detectable in the composition, the teaching of pure triheptanoin oil having purity more than 98% and 99+ purity implies less than 2% impurities that reads on the claims.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 8, 10-12, 17, 42-46, 64, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘634 in view of Semak, and as evidenced by Madsen.

Applicant Claims 
Claim 1 is directed to a composition pharmaceutical comprising an active ingredient, wherein the active ingredient is triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98%;
wherein the composition comprises the triheptanoin oil in at least about 50% by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 1.0% by weight; and 
wherein the composition comprises glycerol in less than 1.0% by weight after about four weeks of exposure to about 40 °C at about 75% relative humidity when packaged in a sealed container.

 Claim 66 is directed to a pharmaceutical composition comprising an active ingredient, wherein the active ingredient is in the form of a triheptanoin oil;
wherein the triheptanoin oil has a purity greater than 98%;
wherein the composition comprises the triheptanoin oil in at least about 50% by weight and the composition is substantially free of glycerol; 
wherein the composition comprises water in no more than 1.0% by weight; and
wherein the triheptanoin oil has a purity greater than 98% after about four weeks of exposure to about 25 °C at about 60% relative humidity when packaged in a sealed container.

Claim 68 is directed to  pharmaceutical composition for oral administration, comprising triheptanoin oil having a purity greater than 98%;
wherein the triheptanoin oil comprises no more than 0.2% w/w water and is substantially free of glycerol;
wherein the composition comprises no more than about 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate, wherein the total of diheptanoate and
hexano-diheptanoate is less than 2% by weight of triheptanoin oil; and
wherein monoheptanoate is not detectable in the composition



Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of WO ‘634 and Semak are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While WO ‘634 suggest pure form of triglyceride, the reference however does not explicitly teach degree of purity of triglyceride comprising fatty acid as claimed by claims 1 and 66.
The missing element is taught by Semak 
Triheptanoin is inherently odorless and tasteless as evidenced by Madsen (see page 1951, left column, under the title “Study treatment”.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising pure triheptanoin oil as taught by WO ‘634, and purify triheptanoin oil from glycerol for more than 99+% and provide composition free of glycerol and water as taught by Semak. One have been motivated to do so because Semak teaches composition of such high purity of triheptanoin oil and composition comprising no water and no glycerol is stable, has maximal therapeutic effect in treating metabolic disorders, easy to administer, palatable and suitable for long term protocol. One would reasonable expect formulating composition comprising no water and comprises highly pure, stable triheptanoin oil that has maximal therapeutic effect while being easy to administer and palatable and suitable for long term protocol.     
Regarding purity of triheptanoin oil claimed by claims 1, 66 and 68, Semak teaches 99+% purity. 
Regarding the claimed amounts triheptanoin oil in the composition as claimed by claims 1 and 66, the claims recite about 50% or more, and WO ‘634 discloses composition comprising 100-500 mg triheptanoin oil and other ingredients ranging from 155-380 mg, therefore the reference teaches triheptanoin oil that meets 50% or more of the composition.
Regarding the composition is substantially free of glycerol as claimed by claims 1, 66, and 68, Semak, teaches pure forms of triheptanoin oil that is stable which implies it is not hydrolyzed to its constituents glycerol and heptanoic acid, and implies composition formed from pure forms of triheptanoin oil are free of glycerol and heptanoic acid. Further, the cited references do not teach using glycerol in the composition comprising triheptanoin oil. 
Regarding the amount of water not more than 0.2% as claimed by claims 1, 66 and 68, Semak teaches stable formulation devoid of water, and WO ‘634 teaches composition comprises no water. Purity of more than 99% of triheptanoin as taught by Semak implies any impurities including water is less than 1%.    
Regarding odorless triheptanoin oil as claimed by claims 1, 66 and 68, this is an inherent property of triheptanoin oil as evidenced by Madsen.    
Regarding stability of the composition as claimed by claims 1, 43-46, 64 and 66, the combination of the cited references teaches the instantly claimed composition as a whole, and stability would be an intrinsic property expected from the prior art composition especially the prior art composition teaches the claimed triheptanoin in the claimed amounts and having the claimed purity. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an identical preparation, the properties applicant discloses and/or claims are necessarily present. Furthermore, since the examiner does not possess access to laboratory equipment, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). When the prior art discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant.    
Solid carrier claimed by claims 8 and 10 is taught by WO 634 that teach silicon dioxide (SiO2). 
Regarding claims 11-12, WO ‘634 teaches dosage form comprising cellulose acetate which is water insoluble film forming sustained release polymer used by applicants to practice the present invention. 
Regarding powder formulation claimed by claim 17, it is taught by WO 634.
Regarding excipients claimed by claim 42, all the cited references teaches oral composition comprising excipients.
Regarding claims 67, 68 and 70 that the composition comprises no more than 1.5% by weight diheptanoate and no more than 1.0% by weight hexano-diheptanoate; wherein the total of diheptanoate and hexano-diheptanoate is less than 2% by weight of triheptanoin oil and wherein monoheptanoate is not detectable in the composition, the teaching of pure triheptanoin oil having purity more than 98% and 99+ purity implies less than 2% impurities that reads on the claims.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 11 and12 are rejected under 35 U.S.C. 103 as being unpatentable over Roe combined with Semak, evidenced by Madsen, and further in view of WO ‘634.

Applicant Claims 
Claim 11 recites sustained release polymer, and claim 12 recites the sustained release polymer is water insoluble film forming polymer.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Roe combined with Semak, evidenced by Madsen, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Roe teaches controlled release polymers, however, the reference does not explicitly teach water insoluble sustained release film forming polymers as claimed by claims 11-12.
	Cellulose acetate is water insoluble film forming sustained release polymer and is taught by WO ‘634.
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising triheptanoin oil containing odd chain fatty acids as taught by Roe combined with Semak, as evidenced by Madsen, and include cellulose acetate in the formulation to modulate the delivery of triglyceride as taught by WO ‘634. One would have been motivated to do so according to the desired delivery profile based on individual patient need. One would reasonably expect formulating oral dosage form comprising triglycerides containing fatty acids comprising cellulose acetate that modulate the drug delivery in patient in need thereof.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments and  Declaration under37 C.F.R. 1.132
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. § 103
Applicants argue that, as explained in the Anderson Declaration at ¶¶ 12-13, Applicant identified that the amount of heptanoic acid may increase in triheptanoin compositions due to hydrolysis over time (e.g., during storage), and that the heptanoic acid may further autocatalyze decomposition of triheptanoin. When triheptanoin oil is hydrolyzed, it produces glycerol and heptanoic acid. As the Anderson Declaration explains, this is undesirable as heptanoic acid has an unpleasant rancid odor which can negatively affect the palatability of the triheptanoin compositions. This is problematic because the claimed triheptanoin compositions are used for the treatment of children and adults with inherited genetic metabolic disorders where the “patients need to consume the triheptanoin compositions multiple times a day as source of calories and fatty acids in relatively large quantities for the patient’s lifetime. Thus, poor tolerability due to unpleasant odors is a critical problem and can have a significant detrimental impact on patient compliance.” Id. at ¶12.

In response to this argument, and to ¶ 12 of the declaration, it is noted that Semak recognized the problems of stability and palatability of triheptanoin, and overcome these problems by producing a pure form of triheptanoin oil that is stable and palatable and does not contain glycerol and heptanoic acid acid because it does not hydrolyze due its stability. Pure forms of triheptanoin oil are palatable, so would be acceptable by patients, either children or adults. Triheptanoin oil itself is odorless and tasteless regardless of its purity, as evidenced by Madsen, and if it is maintained stable by purification and not hydrolyzed, then there is no chance to change to odorous unpalatable compound. The examiner believes the triheptanoin oil taught by combination of the cited references is odorless and tasteless because it is stable and non-hydrolyzed. 

To address these palatability challenges caused by hydrolysis of triheptanoin to heptanoic acid, the inventors developed the claimed refined triheptanoin compositions which meet a high technical specification of claim-recited purity and impurity content, which are strictly controlled and monitored during manufacturing of triheptanoin to minimize hydrolysis and to provide highly pure triheptanoin compositions which do not contain detectable amounts of objectionable heptanoic acid odors (i.e., are odorless) and are acceptable for human consumption even upon storage. Id. at ¶13.

In response to this argument and to ¶13 of the declaration, it is argued that refined triheptanoin oil and its use in pharmaceutical compositions were known in the art before the effective filing date of the present invention, and not applicants’ discovery. The combination of the cited references teaches the claimed compositions comprising refined triheptanoin oil having purity more than 99% that is stable, i.e. not hydrolyzed, and palatable, has no unacceptable odor or taste. 

i)	The cited art does not disclose every limitation of the claimed invention.
Applicants disagree with the office that the odorless feature of the triheptanoin oil is an “expected property of pure triheptanoin oil” and that triheptanoin oil “having purity more than 99+% is expected to be free of any heptanoic acid or other impurities that will be only less than 1%.”, and “it would be “expected to provide the stability applicants achieved under certain conditions”. As a matter of law, inherency must “necessarily flow from the teachings of the applied prior art” and “must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” In addition, a finding of inherency cannot be supported by a showing that the allegedly inherent element is "probably" or "likely" present in the prior art: "The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency.

In response to this argument, it is argued that the claims require triheptanoin oil having purity of greater than 98%, and Semak teaches 99+% purity. Semak further teaches stability of the pure form of triheptanoin and its palatability, it not a “probably or likely”. Therefore, stability for certain period under certain condition is inherent for a specific compound. If the prior art teaches the same purity of the claimed compound, then the prior art compound should be stable under the same conditions for the same period as the claimed compounds, unless other factors contribute to the stability, and not only purity. In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113. Triheptanoin having the same purity as claimed is taught by the prior art and therefore the burden is shifted to applicant to demonstrate that the triheptanoin of Semak does not have the stability and other features of the claim.	

First, applicants argue that high purity (e.g., 95%, 98%, or 99+%) by itself, cannot necessarily mean that the triheptanoin is odorless i.e. having no objectionable odor. As established in the Anderson Declaration, and contrary to the Office’s assertions, studies conducted by the Applicant, demonstrated that the claimed odorless feature of the triheptanoin oil is not an expected property of a highly pure triheptanoin nor an inherent property of a highly pure triheptanoin. In fact, even a trace amount of heptanoic acid, such as 0.28%, will render the triheptanoin composition not odorless, even if the triheptanoin has 99+% purity by GC. Anderson Declaration at ¶¶ 7-11.

In response to this argument and to ¶¶ 7-11 of the declaration, it is argued that triheptanoin is inherently odorless and tasteless, as evidenced by Madsen, and it is expected that its pure form is also odorless and tasteless. Further pure form is recognized by Semak as stable and palatable, so expected to have no objectionable odor or taste. Stability and palatability of the triheptanoin implies it is not hydrolyzed into its original constituents including heptanoic acid that has objectionable odor because no heptanoic acid is released if compound is stable. Odorless triheptanoin oil is expected from stable the prior art triheptanoin that is stable and does not hydrolyze, and hence remain odorless and tasteless due to no release of odorous heptanoic acid. Pure forms are more stable and therefore less hydrolysable and odorless and palatable.   

Second, applicants argue that the mere observation by the Office that Semak and Roe disclose compositions that appear to not contain water or glycerol as an additive, does not mean that Roe and Semak’s compositions necessarily minimize the water and glycerol content to the specific amounts claimed i.e., no more than 0.2% water and substantially free of glycerol. Roe and Semak’s silence on the water and glycerol content of certain triheptanoin compositions does not provide sufficient support for the alleged teaching of triheptanoin compositions that are substantially free of glycerol and comprise water in no more than 0.2% by weight and does not satisfy the Office’s burden for establishing obviousness under 35 U.S.C. § 103. A cited reference’s silence regarding a claim limitation does not support a finding that the prior art excluded the limitation. That is, the Office must show that the prior art included each limitation of the claims, including negative-type limitations like “substantially free of glycerol” and “water in no more than 0.2% by weight”. Here, the Office has not met its burden to do so.

In response to this argument, the present claims are directed to composition that contains less than 0.2% water and substantially free of glycerol, and the cited references positively teach and exemplify compositions do not contain and do not require any of these two elements. Further, the references teach dry solid powder that implies absence of water, or other solvents. Therefore, the combination of the cited references suggests the claimed composition. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  

Third, applicants argue that as neither Roe, Semak, Schiffmann, Mochel, Borges and/or NCT01379625 teach a composition 1) comprising an active ingredient in a form of a triheptanoin oil, wherein the triheptanoin oil has a purity greater than 98%, 2) that is odorless, 3) comprising the triheptanoin oil in at least about 50% by weight, 4) that is substantially free of glycerol, and 5) comprising water in no more than 0.2% by weight, the limitations related to the effect of being subject to an accelerated stability condition as recited in claim 1 and claim 66 cannot be inherently present.” M.P.E.P. § 2112(ID) states that inherency must rely on an existing “prior-art embodiment (that is itself sufficiently described and enabled)”. Thus, without the cited art disclosing the exact triheptanoin composition as claimed, argument of inherent property is improper. A finding of inherency cannot be based on an extrapolation or modification of the prior art (i.e., “optimization of conditions” found in the prior art), but rather must be grounded in a specific disclosure in the prior art itself (i.e., “the thing described in the reference”). 

In response to this argument, it is argued that if any of the cited references was to teach the exact triheptanoin oil composition as claimed, such a reference would have been considered for anticipation. The present rejection is based on combination of the cited references. All the elements of the claimed composition including purity, ingredients, their amounts, etc., are taught by combination of the cited references. Triheptanoin oil is inherently odorless and tasteless, unless it is hydrolyzed to its initially forming elements. Semak teaches pure triheptanoin oil that is stable palatable, implying odorless triheptanoin oil. Pure triheptanoin oil disclosed by Semak would have the same properties of the instantly claimed triheptanoin oil including purity since materials and their properties are inseparable. Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary skill in the art, who may not recognize the inherent characteristics or functioning of the prior art. However the discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer. Even if the prior art teaches away from the claim is, in fact, only a showing that prior art did not recognize the inherent function. This lack of contemporary understanding did not defeat the showing of inherency. The present claim is directed to product, which is identical to the product disclosed by the prior art and inherently will have the same properties and functions. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.") Further, motivation to combine the references exists, as well reasonable expectation to achieve the present invention. 

Applicants argue that even assuming, arguendo, that all claimed limitations are present in the prior art (which they are not), the Office has not identified a reason that would have prompted a person of ordinary skill in the art to combine the elements in the way of the instant claims.

In response to this argument, it is argued that the office presented motivation to combine the references as set forth in this office action, even if motivation is different from what applicants would have done. Reasonable expectation to achieve the present invention is provided by the rejection. The rejection is proper in the meaning of 35 USC 103 (a). 

Applicants argue that the Office asserted that the prior art (embodied by Semak) “recognized that and desired to provide palatable and stable preparation by providing pure triheptanoin having more than 99% purity and also free from glycerol and heptanoic acid” because “Semak teaches triheptanoin oil with highest purity from both glycerol and heptanoic acid”. This assertion is incorrect. As explained in the Anderson Declaration, the cited portion of the Semak reference simply states that its triheptanoin was synthesized from glycerol and heptanoic acid by esterification, not that it was free from glycerol and heptanoic acid.” Id. at 414. Indeed, there is no mention anywhere in Semak or in any of the other cited art that hydrolysis in a pharmaceutical composition containing triheptanoin would cause palatability issues. Further, none of the cited art recognize that the amounts of water and glycerol in triheptanoin compositions should be monitored and controlled, let alone minimized to the specific amounts claimed.

In response to this argument, it is argued that palatability issues of triheptanoin oil were known before the effective filing date of the present invention and was addressed by Semak. Semak produced pure form having better stability and palatability. This implies that pure form are stable and palatable with no odor or taste while its instability and hydrolysis will provide unpalatable components that Semak is trying to avoid. Yes Semak teaches triheptanoin was synthesized from glycerol and heptanoic acid by esterification, and clearly teaches in the abstract that the high purity triheptanoin oil is free from glycerol heptanoic acid that are the hydrolysis product of triheptanoin:

    PNG
    media_image1.png
    47
    763
    media_image1.png
    Greyscale


Applicants argue that, to the contrary, Roe, Mochel, and Schiffmann cited by the Office, suggest throughout their disclosures that triheptanoin can be formulated with water and/or glycerol and fail to recognize any issues with triheptanoin compositions having glycerol or water. Further, as discussed in the Anderson Declaration, although Borges and NC701379625 mention that triheptanoin disclosed therein is “tasteless” and “odorless”, these references do not provide any purity/impurity specifications or stability data and, importantly, do not recognize the need to avoid hydrolysis in the pharmaceutical formulation because the heptanoic acid produced by hydrolysis over time causes palatability issues. Anderson Declaration at 16. This indicates that there was no recognition in the cited prior art of a need to minimize the claim-recited impurities such as water, glycerol, and other C7 content limitations at all. Consequently, the Office has not identified a reason that would have prompted a person of skill in the art to combine the cited references — Roe, Semak, Schiffmann, Mochel, Borges and/or NCT01379625.

In response to this argument, and to ¶ 16 of the declaration, it is argued that Roe teaches compositions without water, and teaches powder formulations and dried formulations. Glycerol is not an essential ingredients in the compositions of Roe and the reference presented examples free of glycerol, only formulations in paragraphs 81 and 86 of Roe comprises glycerol, the rest of the examples do not contain glycerol. Further glycerol is listed among other alternative excipient, and not a must ingredient. Roe combined with Semak teaches composition comprising stable pure triheptanoin oil. The compositions taught by Roe combined with Semak are expected to have the same stability as the present composition since the reference teaches composition comprising the same ingredients in the same amount. Absence of glycerol and water provides stable composition as taught by Semak. 
Further, it is argued that Mochel clearly teaches ultrapure triheptanoin oil, which means according to Dictionary.com, “extremely pure especially without impurities”. In paragraph 0064 of Mochel, the reference teaches solid formulations without having glycerol nor water.  Mochel in view of Semak teaches triheptanoin oil having 99+% purity from glycerol. Schiffmann is relied upon for teaching the amount of triheptanoin oil in the composition. Schiffmann teaches solid tablet composition comprising no glycerol and no water and comprises the claimed amount of triheptanoin oil. Pure triheptanoin oil is taught by Schiffmann, and specific claimed purity of triheptanoin oil is taught by Semak and Roe, and does not need to be taught by each reference. Glycerol and water taught by Schiffmann are optional, and the reference teaches other alternatives for glycerol and water and teaches dry and solid formulations that do not contain glycerol or water.  In page 16 of Schiffmann the reference teaches several formulations having no glycerol.  While some examples of Schiffmann may contain water and/or glycerol, the reference teaches other solid formulations, e.g. tablet and powder, that do not contain glycerol nor water. All the cited references teach glycerol as an optional ingredient that “may be” used in some formulations, and glycerol is listed among other alternative optional ingredients, and not a “must to have ingredient. Based on the formulation, one having ordinary skill in the art would have determined the ingredients of the formulation. Note that the present formulation comprises solid carrier as evidenced by claim 8. So in view of the cited references, the taught solid carriers do not include glycerin/glycerol nor water. The reference is relied upon for all it teaches, even nonpreferred embodiments.
The teachings of the cited references, Roe, Semak, Mochel or Schiffmann, would all suggest formulations comprising triheptanoin oil and free from glycerol and water that is expected to be stable, i.e. does not hydrolyze to its original constituents, and palatable.  
The present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. The combination of Mochel, Semak, and Roe or Schiffmann would render the present claims as a whole obvious.

Applicants argue that it was only the Applicant who recognized the problem caused by hydrolysis of triheptanoin including the realization that heptanoic acid, a byproduct of the hydrolysis, may further autocatalyze decomposition of triheptanoin leading to unacceptable triheptanoin compositions. Thus, Applicant developed the claimed triheptanoin compositions which carefully limit the amounts of impurities including water, glycerol, and other C7 contents to minimize hydrolysis and to provide highly pure triheptanoin compositions which do not contain detectable amounts of objectionable heptanoic acid odors.

In response to this argument, it is argued that the present claims are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Combination of the cited references teaches formulation devoid of water and glycerol that is stable and palatable, as set forth in this office action. Therefore, the present composition including all its ingredients and undesired ingredients was known before the effective filing date of the present invention, and taught by the cited references and expected to provide the stability applicants achieved under certain conditions. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). When the prior art discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

ii)	The claimed invention provides unexpected results.
Applicants argue that the invention as claimed provides unexpected results, which are strong secondary indicia of non-obviousness. As explained in the Anderson Declaration at ¶12, the Applicant identified that the amount of heptanoic acid may increase in triheptanoin compositions due to hydrolysis over time, and that the heptanoic acid may further autocatalyze decomposition of triheptanoin. The Applicant’s studies discussed in the Anderson Declaration surprisingly demonstrated that, even a trace amount of heptanoic acid, such as 0.28%, will render the triheptanoin composition not odorless, even if the triheptanoin has 99+% purity by GC. Moreover, even small quantities of heptanoic acid (i.e., about 0.28%) in triheptanoin oil having 99+% purity can reduce the patient’s willingness to consume the triheptanoin oil due to objectionable odor, despite knowing it would provide a significant health benefit. Id. at ¶¶ 7-10. As explained in the Anderson Declaration, the inventors identified each impurity and its level that must be controlled and monitored to minimize hydrolysis and to provide highly pure triheptanoin compositions which do not contain detectable amounts of objectionable heptanoic acid odors (i.e., are odorless) and are acceptable for human consumption even upon storage with no negative impact on patient compliance. The level of manufacturing control needed to prepare an odorless triheptanoin composition was unexpected in view of the teachings of the art that triheptanoin oil can be formulated with water and/or glycerol and the failure in the prior art to recognize the need to avoid trace heptanoic acid and/or hydrolysis of triheptanoin compositions. Id. at ¶¶ 13-16.

In response to this argument and to ¶¶ 12-16 of the declaration, it is argued that hydrolysis of triheptanoin oil over time is a property of the triheptanoin oil, and Semak overcomes this problem and produced stable oil by purifying the oil so that the oil does not hydrolyze into its hydrolysis ingredients, i.e. glycerol, heptanoic acid and water. Semak also produced palatable triheptanoin oil by purified triheptanoin oil, implying that this oil has a problem of unpalatability, i.e. objectionable odor and taste. Therefore, the provided data are not unexpected from the prior art teachings. The pure form of triheptanoin oil having purity of 99+% and does not contain water, heptanoic acid or glycerol disclosed by the prior art is expected to be odorless and consequently acceptable to the consumer, absent evidence to the contrary. Applicants did not compare the prior art triheptanoin oil with the instantly claimed triheptanoin oil in terms of  amount of impurities and patient willingness to use it in order to establish criticality and unexpected results. The discovery of a new property underlying a known composition does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.
Therefore the declaration under 37 CFR 1.132 filed 07/01/2022 is insufficient to overcome the rejection of the claim based upon combination of the cited references as set forth in the last Office action because it include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. No side by side comparison with the closest prior art has been provided to establish criticality of the claimed composition.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./